722 N.W.2d 436 (2006)
Carol KRUSCHKE, Plaintiff-Appellee,
v.
James R. LOVELL, M.D., and James R. Lovell, M.D., P.C., Defendants-Appellants, and
Marquette General Hospital, Defendant.
Docket No. 130030. COA No. 259601.
Supreme Court of Michigan.
October 25, 2006.
On October 18, 2006, the Court heard oral argument on the application for leave to appeal the November 3, 2005 judgment of the Court of Appeals. On order of the Court, the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CORRIGAN, J., would reverse the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion.